Citation Nr: 0922937	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-40 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1976 to 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California which denied service connection for a 
back injury, among other determinations.  

As the Veteran now resides abroad, jurisdiction over his 
claim has been transferred to the Pittsburgh, Pennsylvania 
RO.

The Veteran initially requested a Travel Board hearing in 
December 2005, and later informed the RO that he was being 
transferred to South Korea and would be unable to attend the 
hearing.  In February 2007, the Veteran indicated that he 
would be returning to the United States in for a limited time 
in May 2007 and requested that a hearing be scheduled.  
However, the Veteran failed to report for the scheduled 
hearing.  His hearing request is therefore deemed to be 
withdrawn.  38 C.F.R. § 20.703(d) (2008).

This matter was remanded for additional development and 
adjudication in the Board's March 2008 decision.


FINDING OF FACT

There is a nexus between the Veteran's current lumbar spine 
disability and an injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
lumbar spine disability have been met.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§  3.303, 3.304 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Laws and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).   
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the Veteran in 
substantiating his claim. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The Veteran's June 1976 entrance examination was negative for 
any relevant abnormalities.  A July 1979 service treatment 
record indicates that his back was injured when he "pushed 
[the] hanger door," and that no spasms were present on 
physical examination.  A diagnosis of low back strain was 
made and the Veteran was instructed to take Tylenol as 
needed.  The low back strain was noted to "still be a 
problem" in the Veteran's June 1980 discharge examination.  
In his June 1980 Report of Medical History (RMH) he indicated 
that was experiencing recurrent back pain.

An August 1980 physical examination form from the Veteran's 
employer indicates that he suffered from "backaches 
sometimes when lifting heavy objects" and that he treated 
the condition with aspirin.  He also reported that his 
backaches began in the military after lifting a "U-2 wing."  
Intermittent lower back pain was noted in an August 1988 
employer examination note, and a slightly tender lower lumbar 
area was found on physical examination.  An accompanying 
spinal X-ray revealed lumbar spine spondylolisthesis and L4-5 
disc degeneration.

In an undated employer Ergonomics Investigation report 
submitted to the RO in May 1995, the Veteran reported that he 
had "pulled/strained [his] back muscle lifting [the] wing of 
a U-2 aircraft".  He reported that the injury occurred on 
February 17, 1995.

An April 2005 letter from the Veteran's employer indicates 
that he was provided with an ergonomic chair at work due to 
chronic back pain.

R. N., a colleague of the Veteran, indicated in a December 
2005 statement that the Veteran had had "severe back related 
problems due to an on-the-job injury" as early as 1980.  He 
reported that the Veteran had missed work due to his back 
injury on many occasions since that time, and that he has 
made numerous visits to doctors to treat the condition.

A March 2008 examination for VA reflects the Veteran's 
complaints of low back pain and stiffness since 1979.  
Physical examination revealed mild tenderness on the lumbar 
junction with no abnormal reflexes.  An accompanying X-ray 
revealed a marginal spur change of the lower spine and a 
slight narrowing of the L4-5 disc space, while an 
electromyogprah (EMG) revealed chronic left L5 radiculopathy 
without ongoing process.  Diagnoses of a minimal diffuse 
bulging disc, L4-5 with chronic radiculopathy and 
degenerative spondylosis of lower lumbar spine with disc 
degeneration were made.  The examiner opined that the 
Veteran's conditions "could be related with some chronic 
changes of the spine, but we can not confirm whether it is 
related with certain trauma or overus[e]."  In addition, the 
examiner noted that these conditions "can be developed as an 
aging process, and also be worsen[ed] by overus[e] or 
trauma."

Analysis

The Veteran has a current disability, as he has been 
diagnosed with lumbar degenerative spondylosis and lumbar 
radiculopathy, among other conditions.  An in-service low 
back injury is noted in the service treatment records, and 
the Veteran complained of recurrent back pain during his June 
1980 discharge examination.  

The March 2008 VA examiner, was unable to provide an opinion 
regarding the etiology of the Veteran's current lumbar spine 
disability, noting that it could have been caused by trauma, 
overuse or the aging process.  The United States Court of 
Appeals for Veterans Claims has held that where a physician 
is unable to provide a requested opinion as to medical 
relationship, the opinion on that issue constitutes "what may 
be characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  Thus, this March 2008 examiner's 
opinion is neither favorable nor unfavorable to the Veteran's 
claim.

The undated Ergonomics Investigation report submitted in May 
1995 indicates that the Veteran's back injury had occurred in 
February 1995.  The description of the injury, however, is 
consistent with his past reports of in-service injury.  In 
light of these consistent reports and the fact that this 
report itself is undated, it does not weigh against finding a 
link between the current disability and service.

The available post-service treatment records reflect 
complaints of low back pain since just prior to discharge, 
and the December 2005 letter from his work colleague 
indicates that the Veteran has been complaining of back 
problems since service.  He is competent to report his 
symptoms.  As the Veteran has credibly reported a continuity 
of symptomatology and the evidence of record supports these 
reports, all elements to support a grant of service 
connection for a lumbar disability have been met.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), 38 
C.F.R. § 3.303(b). 

All of the elements for the grant of service connection for a 
lumbar spine disability have been demonstrated.  The Board 
has resolved all reasonable doubt in favor of the Veteran in 
reaching this determination.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a lumbar spine 
disability is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


